Order entered April 10, 2019




                                           In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-19-00309-CV

                             IN THE INTEREST OF X.P., A CHILD

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-30148-2017

                                         ORDER
       Before the Court is appellant’s April 9, 2019 motion to abate appeal and alternatively

motion to extend time to file brief.    Because this is an accelerated appeal in a parental

termination case, we GRANT the motion to the extent we ORDER appellant’s brief be filed no

later than April 30, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE